310 F.2d 699
HUDSON-THAMES CORPORATION, Appellant,v.RYAN STEVEDORING COMPANY, Inc., Appellee.
No. 19714.
United States Court of Appeals Fifth Circuit.
November 16, 1962.

Nicholas S. McGowin, by Thornton & McGowin, Mobile, Ala., for appellant.
Marshall J. DeMouy, by Armbrecht, Jackson, McConnell & DeMouy, Mobile, Ala., for appellee.
Before RIVES, JONES and BELL, Circuit Judges.
PER CURIAM.


1
Ryan Stevedoring Company entered into a contract for Hudson-Thames Corporation's services, reading in pertinent part as follows:


2
"Upon the signing of a contract with Ayrton Metal and Ore Corporation to discharge Bauxite to truck loading hoppers at Gulfport, Mississippi, we will pay to you, for your services, the sum of $.05 per ton of 2240 pounds for each ton handled under such a contract."


3
On competitive bidding, Ryan was unsuccessful in its bid for the unloading of the first two ships, and the contract was awarded to another lower bidder. Ryan then notified Hudson-Thames as follows:


4
"It is with deep regret that I so inform you we do not want you to represent Ryan Stevedoring Company, Inc., in any further negotiations in regard to the bauxite movement into Gulfport. It appears to us that the lowest price quoted to Ayrton Metal & Ore Corporation, Saguenay or the G.S.A. will get the business, and that is the reason we have taken the above position."


5
Thereafter Ryan was the successful low bidder on a second contract for the discharge of bauxite at Gulfport.


6
The sole question presented for decision is whether Ryan could terminate its agreement with Hudson-Thames and not be liable for commissions as to the contract on which Ryan was the lowest competitive bidder. In a full and well-reasoned opinion, published in 210 F. Supp. 118, the district court answered that question in the affirmative. After careful consideration of the record and briefs and arguments, we find ourselves in full agreement with the district court, and on the basis of its opinion, the judgment is


7
Affirmed.